Name: Commission Regulation (EEC) No 1937/92 of 13 July 1992 fixing for the 1992/93 marketing year the minimum price to be paid to producers for peaches and the amount of production aid for peaches in syrup and/or natural fruit juice
 Type: Regulation
 Subject Matter: plant product;  prices;  economic policy
 Date Published: nan

 15. 7. 92 Official Journal of the European Communities No L 196/ 13 COMMISSION REGULATION (EEC) No 1937/92 of 13 July 1992 fixing for the 1992/93 marketing year the minimum price to be paid to producers for peaches and the amount of production aid for peaches in syrup and/or natural fruit juice the impact, on the minimum price minus the aid, of the differences between the agricultural conversion rate and the average of the market exchange rates during a period to be determined ; whereas, in view of the current market situation and in order to ensure normal competition with third countries, such a system of adjustment should be implemented by applying a coefficient to the aid ; Whereas in accordance with Articles 118 and 304 of the Act of Accession, the common production aid and the common minimum price are applicable in Spain and in Portugal as from the 1992/93 marketing year ; Whereas the Management Committee for Fruit and Vege ­ tables has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1 569/92 (2), and in particular Articles 4 (4) and 5 (5) thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EEC) No 2205/90 (4), and in particular Article 3 (2) thereof, Whereas Council Regulation (EEC) No 1206/90 (*), as amended by Regulation (EEC) No 2202/90 (*), lays down general rules for the system of production aid for processed fruit and vegetables ; Whereas, under Article 4 (1 ) of Regulation (EEC) No 426/86, the minimum price to be paid to producers is to be determined on the basis of, firsdy, the minimum price applying during the previous marketing year, secondly, the movement of basic prices in the fruit and vegetables sector, and thirdly, the need to ensure the normal marketing of fresh products for the various uses, including supply of the processing industry ; Whereas Article 5 of Regulation (EEC) No 426/86 lays down the criteria for fixing the amount of production aid ; whereas account must, in particular, be taken of the aid fixed for the previous marketing year adjusted to take account of changes in the minimum price to be paid to producers and the difference between the cost of the raw material in the Community and in the major competing third countries ; Whereas Article 4 of Regulation (EEC) No 1206/90 provides for the establishment of a system of monetary adjustment with the aim of correcting production aid by Article 1 For the 1992/93 marketing year : (a) the minimum price referred to in Article 4 of Regula ­ tion (EEC) No 426/86 to be paid to producers for peaches, and (b) the production aid referred to in Article 5 of the same Regulation for peaches in syrup and/or natural fruit juice, shall be as set out in Annex I. Article 2 1 . A coefficient equal to the impact on the cost price of the difference between the average market exchange rate and the agricultural conversion rate applicable at the beginning of the marketing year shall be applied to production aid. 2. For the application of paragraph 1 :  'cost price' means the minimum price payable to the producer less the aid,  'average market exchange rate' means the average of the rates of the ecu published in the Official Journal of the European Communities, series C, during the first quarter of the year during which the marketing year in question starts, multiplied by the correction factor referred to in Article 3 (1 ) of Regulation (EEC) No 1676/85. 0) OJ No L 49, 27. 2. 1986, p. 1 . 0 OJ No L 166, 20. 6. 1992, p. 5. 0 OJ No L 164, 24. 6. 1985, p. 1 . (4) OJ No L 201 , 31 . 7. 1990, p. 9 . (Ã  OJ No L 119, 11 . 5. 1990, p. 74. M OJ No L 201 , 31 . 7. 1990, p. 4. No L 196/14 Official Journal of the European Communities 15. 7. 92 3 . The coefficients calculated in accordance with para ­ graph 1 shall be as set out in Annex II. Article 3 Where processing takes place outside the Member State in which the produce was grown, such Member State shall furnish proof to the Member State paying the production aid that the minimum price payable to the producer has been paid. Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 July 1992. For the Commission Ray MAC SHARRY Member of the Commission ANNEX I Minimum price to be paid to producers Product Ecu/100 kg net, ex producer Peaches intended for the manufactures of peaches in syrup and/or natural fruit juice 26,738 Production aid Product Ecu/100 kg net 8,428Peaches in syrup and/or natural fruit juice ANNEX II The coefficients referred to in Article 2 (3) for the 1992/93 marketing year Bfr 1,0184 Dkr 0,9775 DM 1,0140 Dr 1,0353 Pta 1,0414 FF 0,9823 £ Irl 1,0037 Lit 1,0026 F1 1,0159 Esc 1,0481 £ 0,9434